DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 and 34 are cancelled.
Claims 21-33 and 35-40 are allowed.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 04/01/2022, with respect to claims 21, 28 and 31 have been fully considered and are persuasive in view of the new amendments to the claims.  The rejections of claims 21, 28 and 31 have been withdrawn. 

Allowable Subject Matter
Claims 21-33 and 35-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 (amended) is allowed because the prior arts of record, including Matsutani et al (US PUB 20070097608) as the closest prior art directed to similar subject matter of the claimed invention mainly discloses a display assistant device that includes: a screen; a rear speaker; one or more front speakers; an enclosure structure in which the rear speaker and the one or more front speakers are mounted, the enclosure structure exposing a speaker opening of each of the rear speaker and the one or more front speakers and providing a sealed enclosure for a rear portion of each of the rear speaker and the one or more front speakers. 
However, Matsutani, taken alone or in combination with the other said prior arts fails to explicitly teach or suggest the following limitation(s) in combination with the other limitations of claim 21 as currently amended: wherein the enclosure structure further includes an electrically conductive portion; and one or more electronic components coupled to the electrically conductive portion of the enclosure structure; wherein the electrically conductive portion of the enclosure structure is electrically coupled to a ground of the display assistant device to provide electromagnetic shielding for the one or more electronic components and forms part of the sealed enclosure of the speaker.

Claims 28 and 31 are allowed for the same reasons as claim 21 above, because each of claims 28 and 31 is an obvious variant of claim 21 and recites similarly allowable subject matter.

Claims 22-27, 29-30, 32-33 and 35-40 are allowed based on their respective dependency from one of Claims 21, 28 or 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.